COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-08-408-CV
JOHN WAYNE JENKINS                                                        APPELLANT
 
                                                   V.
 
KIM LEE JENKINS                                                                   APPELLEE
 
                                               ----------
           FROM THE 231ST DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
On May
8, 2009, we notified appellant that his brief had not been filed as required by
Texas Rule of Appellate Procedure 38.6(a). 
Tex. R. App. P. 38.6(a).  We
stated we could dismiss the appeal for want of prosecution unless appellant or
any party desiring to continue this appeal filed with the court within ten days
a motion reasonably explaining the failure to file a brief and the need for an
extension.  See Tex. R. App. P.
10.5(b), 38.8(a)(1), 42.3.  We have not
received any response.




Because
appellant=s brief has not been filed, we
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).
PER
CURIAM
 
PANEL: 
MCCOY, J.; CAYCE, C.J.; and MEIER, J. 

 
DELIVERED: 
June 4, 2009




[1]See Tex. R. App. P. 47.4.